 

Exhibit 10.447

 



AMenDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF BR ARCHCO MOREHEAD, LLC

 

This Amended and Restated Limited Liability Company Agreement (this
“Agreement”), dated as of December 29, 2016, is executed by BR ArchCo Morehead
Mezz, LLC, a Delaware limited liability company (“Sole Member”).

 

ARTICLE 1.
ORGANIZATIONAL MATTERS

 

1.1           Organization; Limited Liability Company Agreement.

 

The Company was formed as a limited liability company on July 29, 2015 pursuant
to the LLC Act. BR ArchCo Morehead JV, LLC, a Delaware limited liability company
(“Withdrawing Member”), was the original member of the Company. Withdrawing
Member entered into that certain Limited liability Company Agreement of BR
ArchCo Morehead, LLC, dated November 24, 2015, as amended by that certain First
Amendment to Limited Liability Company Agreement of BR ArchCo Morehead, LLC,
dated January 6, 2016 (as amended, the “Original Agreement”). Withdrawing Member
subsequently transferred its membership interest in the Company (representing
100% of the membership interests in the Company) to Sole Member, Withdrawing
Member withdrew as a member of the Company, and Sole Member was admitted as a
member of the Company in place of Withdrawing Member. Sole member is entering
into this Agreement to amend and restate the Original Agreement.

 

1.2           Name.

 

The name of the Company is BR ArchCo Morehead, LLC. The Members may adopt one or
more fictitious names or trade names for use by the Company and may abandon any
fictitious name or trade name adopted by the Company. The Members will make all
filings required under applicable laws in connection with the adoption or use by
the Company of any fictitious name or trade name.

 

1.3           Registered Agent; Registered Office.

 

(A)         The Company’s registered agent, as required by § 19-104 of the LLC
Act, is National Registered Agents, Inc. The Members may change the Company’s
registered agent from time to time, and upon resignation or removal of the
Company’s registered agent, the Members may appoint a new registered agent for
the Company. The Members shall file such amendment to the Company’s certificate
of formation as may be required by the LLC Act to reflect any change in the
Company’s registered agent.

 

(B)         The Company’s initial registered office is 160 Greentree Drive,
Suite 101, City of Dover, Delaware 19904. The Members or the Company’s
registered agent may change the location of the Company’s registered office from
time to time, provided that notice of the change is filed in accordance with the
LLC Act.

 

1.4           Purpose.

 

(A)         The purposes of the Company will be (i) to develop the Project and
(ii) to carry out other activities incident to the purposes enumerated in this
Section 1.4(A).

 

 

 

 

(B)         For purposes of this Section 1.4, development of the Project
includes (i) acquisition and ownership of the Land by the Company, (ii)
construction and development of the Project, and constructing other facilities
(including facilities not on the Land) to the extent required by governmental
authorities or otherwise appropriate for the Project, (iii) acquisition,
ownership, leasing, operation, maintenance, management, repair, financing,
refinancing, sale or other disposition and other dealings with the Project and
(iv) other business typical for an owner or operator of a development similar to
the Project.

 

(C)         The purposes of the Company include borrowing money to finance
development of the Project and the conduct of the business of the Company,
including paying costs of developing, constructing or operating the Project, all
subject to any requirement for approval by the Members contained in this
Agreement.

 

(D)         The Members acknowledge that the Project is to be developed and held
for investment with the intent of maximizing the return to the Members, but such
investment intent shall not preclude a disposition of the Project at any time
otherwise allowed by this Agreement.

 

ARTICLE 2.
DEFINED TERMS AND INTERPRETATION

 

2.1           Defined Terms.

 

Terms listed below have the respective meanings assigned to them below when used
in this Agreement, unless the context requires otherwise:

 

“Capital Contributions” means all contributions to the capital of the Company
made in accordance with the provisions of this Agreement.

 

“Code” means the Internal Revenue Code of 1986, as previously amended and as
amended in the future, or any successor statute. A reference to a particular
provision of the Code includes all successor provision, even if the successor
provision is numbered differently.

 

“Company” means the limited liability company governed by this Agreement.

 

“Construction Financing Documents” means documents evidencing, securing, or
guaranteeing the Construction Loan and/or the Mezzanine Loan.

 

“Construction Lender” means Bank of the Ozarks.

 

“Construction Loan” means a loan from the Construction Lender to the Company in
the maximum amount of $34,500,000, secured by the Project and any other property
of the Company.

 

“Construction Loan Agreement” means that certain Construction Loan Agreement
between the Construction Lender and the Company for the Construction Loan.

 

“Land” means the parcels of land located in Mecklenburg County, North Carolina,
and being more particularly described on Exhibit A attached hereto and by this
reference incorporated herein.

 

“LLC Act” means the Delaware Limited Liability Company Act, Title 6, Chapter 18
of the Delaware Code, as previously amended and as amended in the future;
provided that, except as otherwise provided by law, future amendments of such
statute will apply to the relationship of the Members in respect of the Company
only to the extent agreed by the Members at the time.

 

 2

 

 

“Member” means the Sole Member or any other person who is admitted as a member
of the Company in accordance with the LLC Act, but excluding any Member who has
transferred its entire interest in the Company.

 

“Membership Interest” is defined in Section 8.1(A) of this Agreement.

 

“Membership Interest Certificate” is defined in Section 8.1(A) of this
Agreement.

 

“Mezzanine Lender” means Nationwide Mutual Fire Insurance Company, an Ohio
mutual insurance company.

 

“Mezzanine Loan” means a loan from the Mezzanine Lender to the Sole Member in
the maximum principal amount of $7,250,000, secured primarily by (i) the Sole
Member’s ownership interest in the Company and (ii) the ownership interest of BR
ArchCo Morehead JV, LLC, a Delaware limited liability company, in the Sole
Member.

 

“Mezzanine Loan Agreement” means that certain Loan Agreement between the
Mezzanine Lender and the Sole Member for the Mezzanine Loan.

 

“Project” means the Land and the apartment community (expected to contain
approximately 286 residential units) and related amenities to be constructed on
the Land.

 

“Sole Member” is defined in the preamble of this Agreement.

 

“Treasury Regulation” means all proposed, temporary and final Income Tax
Regulations promulgated by the Department of the Treasury pursuant to the Code
or, to the extent applicable, any predecessor statute. A reference to a
particular provision of the Treasury Regulations includes all successor
provisions to that provision, even if the successor provisions are numbered
differently.

 

“Withdrawing Member” is defined in Section 1.1 of this Agreement.

 

2.2           Interpretation.

 

(A)         In this Agreement, if the context requires, one gender includes
other genders, the singular includes the plural, and the plural includes the
singular.

 

(B)         The Section headings in this Agreement have been inserted for
convenience of reference and are not to be considered in interpreting this
Agreement.

 

(C)         References to “Articles” and “Sections” are to the various
subdivisions of this Agreement as originally executed, unless reference is
specifically made to another document.

 

(D)         A determination that any provision of this Agreement is invalid or
unenforceable in a given circumstance will not affect the validity or
enforceability of the other provisions of this Agreement or the validity or
enforceability of the same provision in other circumstances.

 

(E)         This Agreement is to be governed by the laws of the State of
Delaware, without giving effect to principles of conflicts of law.

 

(F)         The words “include” and “including” and similar words, when used to
introduce a list of specifics, are intended to be illustrative and not limiting.

 

 3

 

 

ARTICLE 3.
CAPITALIZATION

 

3.1           Capital Contributions.

 

(A)         Sole Member has made, or immediately upon its admission to the
Company shall make, a Capital Contribution in the amount shown on the signature
page of this Agreement.

 

(B)         Any Member may make additional Capital Contributions to the Company
from time to time as it considers necessary for the Company’s business. A Member
will have no obligation to make any additional Capital Contribution.

 

(C)          A decision to make additional Capital Contributions is
discretionary to the Members. A creditor of the Company may not assume a
Member’s willingness to make any additional Capital Contribution, nor may a
creditor of the Company rely on a Member’s election to make any additional
Capital Contribution until the Capital Contribution is actually funded to the
Company. Any obligation for Capital Contributions may be waived by agreement of
the Members at any time, either before or after the date required for funding,
§ 17-502 of the LLC Act notwithstanding.

 

3.2           Miscellaneous Provisions Regarding Capital.

 

A Member will not be entitled to withdraw any part of its Capital Contributions
or to receive any distribution from the Company, except as specifically provided
in this Agreement. A Member will have no right to receive property other than
cash from the Company as a distribution. No interest or other return will be
paid on any Capital Contribution, except as expressly provided in this
Agreement.

 

ARTICLE 4.
MANAGEMENT OF COMPANY AFFAIRS

 

4.1           Generally.

 

(A)         The business and affairs of the Company will be managed by the
Members. Each Member will have such authority in management of the Company’s
business and affairs as allowed by the LLC Act.

 

(B)         Except as otherwise agreed by all Members, no Member will receive
any compensation from the Company for its participation in managing the business
and affairs of the Company. However, a Member will be entitled to reimbursement
for all expenses incurred by it in managing the business or affairs of the
Company (including reimbursement for services or materials provided through
affiliates of the Member) and for any amount that the Member pays to satisfy
obligations or liabilities of the Company; provided that reimbursement will be
subject to limitations imposed by the terms of the Mezzanine Loan until Final
Payment (as defined in the Mezzanine Loan Agreement).

 

(C)         A Member need devote to the Company only so much of the Member’s
time and attention as, in the Member’s judgment, is necessary to manage the
business and affairs of the Company.

 

4.2           Liability; Indemnity.

 

(A)         A Member will not be liable or accountable, in damages or otherwise,
to the Company or the other Members for anything the Member does or refrains
from doing in managing the business and affairs of the Company, except in the
case of acts or omissions that constitute fraud, gross negligence or willful or
wanton misconduct.

 



 4

 

 

(B)         The Company will indemnify, defend and hold harmless each Member,
each person who holds a direct or indirect ownership interest in a Member and
the respective officers, directors, managers, trustees, agents, employees,
affiliates and professional or other advisors of a Member or any such owner
against any and all loss, cost, damage, expense or liability (including fees and
expenses of attorneys and other professional advisors and court costs) incurred
by any of them by reason of anything any one or more of them does or refrains
from doing for, or in connection with the business or affairs of, the Company,
excluding acts or omissions that constitute fraud, gross negligence or willful
or wanton misconduct.

 

(C)         The rights under this Section 4.2 will not limit other rights which
any person may have at law or in equity, including common law rights to
indemnification, reimbursement or contribution. The rights of a person under
this Section 4.2 will not be effected by any change in the relationship between
such person or its affiliates, on one hand, and the Company, on the other hand,
or except to the extent otherwise agreed by such person, any change in the terms
of this Section 4.2 that becomes effective after such person takes action or
refrains from acting in reliance on this Section 4.2.

 

(D)         Rights under this Section 4.2 will be subject to limitations imposed
by the terms of the Mezzanine Loan until Final Payment (as defined in the
Mezzanine Loan Agreement).

 

4.3           Officers.

 

The Members may designate a president, one or more vice president, a treasurer,
a secretary or other officers for the Company. An individual may hold more than
one office. Each individual listed in Exhibit C is hereby designated as an
officer of the Company, holding the respective office or offices indicated
opposite his or her name. Except for the officers designated in this Section
4.3, officers will be elected by the Members. Each officer will serve until his
or her death, permanent disability, resignation or removal. An officer may
resign at any time. An officer may be removed at any time, with or without
cause, by the Members. The Company’s officers will have such authority and shall
perform such functions as specified by the Members or as otherwise are
customarily incident to their respective offices, in all cases subject to
direction of the Members. An officer will not be entitled to compensation from
the Company. An officer will be entitled to reimbursement from the Company for
reasonable expenses incurred in the performance of his or her duties as an
officer, subject to the expense reimbursement policies approved by the Members,
if any. An officer of the Company will not be liable or accountable, in damages
or otherwise, to the Company or the Members for anything the officer does or
refrains from doing in connection with the business and affairs of the Company,
except in the case of acts or omissions of the officer that constitute fraud,
gross negligence or willful or wanton misconduct. The Company will indemnify,
defend and hold harmless each officer of the Company against any and all loss,
cost, damage, expense or liability (including fees and expenses of attorneys and
other professional advisors and court costs) incurred by the officer by reason
of anything he or she does or refrains from doing for, or in connection with the
business or affairs of, the Company, excluding acts or omissions of the officer
that constitute fraud, gross negligence or willful or wanton misconduct. An
officer’s rights under this Section 4.3 will not limit other rights which the
officer may have at law or in equity, including common law rights to
indemnification, reimbursement or contribution. The rights of an officer under
this Section 4.3 will not be effected by any change in the relationship between
the officer and the Company or, except to the extent otherwise agreed by the
officer, any change in the terms of this Section 4.3 that becomes effective
after the officer takes action or refrains from acting in reliance on this
Section 4.3. An officer’s rights to indemnification, reimbursement or
contribution under this Section 4.3 will be subject to limitations imposed by
the terms of the Mezzanine Loan until Final Payment (as defined in the Mezzanine
Loan Agreement).

 

 5

 

  

4.4           Other Activities.

 

Each Member, as well as its affiliates, may engage in or possess an interest in
other businesses and investments of any nature, independently or in concert with
others, even if the business or investment competes with or is enhanced by the
business of the Company. Neither the Company nor another Member will have any
right in or to any independent business or investment of another Member or its
affiliates or the income or profits derived from any independent business or
investment of another Member or its affiliates.

 

ARTICLE 5.
TAX MATTERS

 

5.1           Disregarded Entity.

 

For so long as Sole Member is the sole Member of the Company, the Company shall
be ignored for federal income tax purposes, as provided in § 301.7701-2 of the
Treasury Regulations. For so long as Sole Member is the sole Member of the
Company, (a) the Company shall be ignored for state and local income tax
purposes so long as the relevant jurisdiction allows such characterization and
(b) if a jurisdiction does not allow the Company to be ignored, all profits,
gains, losses and other items shall, for tax purposes, be allocated to Sole
Member.

 

5.2           Allocations if More Than One Member.

 

If Sole Member is not the sole Member of the Company, allocations of profits,
gains, losses and other items for tax purposes shall be allocated among the
Members as they agree or, failing agreement, in proportionate shares based upon
the Member’s respective ownership interests in the Company, in each such case,
subject to any limitations imposed by § 704 of the Code and the related Treasury
Regulations.

 

ARTICLE 6.
DISTRIBUTIONS

 

6.1           Distributions.

 

Distributions by the Company shall be made in amounts and at times as the
Members determine to be appropriate. The Company shall in all events make
distributions in amounts and times as necessary to allow Sole Member to make
payments required by the Mezzanine Loan subject to (a) the limitations in
§ 18.607 of the LLC Act, (b) the availability of cash on hand and (c)
restrictions imposed by the Construction Loan.

 

6.2           No Priority in Distributions.

 

No Member will have any priority over any other Member as to the return of its
Capital Contributions or as to compensation by way of income.

 

 6

 

  

ARTICLE 7.
DISSOLUTION AND TERMINATION

 

7.1           Coordination with Mezzanine Loan.

 

This Article 7 is subject to the terms of the Mezzanine Loan Agreement and
Section 10.1 of this Agreement.

 

7.2           Dissolution Events.

 

The Company will be dissolved upon the happening of the first to occur of the
following events:

 

(1)         all of the assets of the Company (including any assets acquired in
exchange for or upon transfer of other assets) are transferred to another person
or distributed to the Members;

 

(2)         all Members elect in writing to dissolve the Company; or

 

(3)         entry of a decree of judicial dissolution pursuant to § 18.802 of
the LLC Act.

 

Each Member specifically waives any right (whether under the LLC Act or
otherwise) to require the Company to be dissolved or to obtain a partition of
the Company’s assets, except as provided in this Section 7.2.

 

7.3           Liquidation.

 

Subject to any order entered in a proceeding under § 18.802 of the LLC Act,
liquidation of the Company will be managed by the Members, excluding any Member
who has wrongfully caused the dissolution of the Company. Upon any dissolution
of the Company, all assets of the Company (except cash and cash equivalents)
will be sold and the proceeds (together with any cash or cash equivalents of the
Company) will be applied to the following uses and in the following order of
priority:

 

(1)         first, to satisfy liquidated liabilities of the Company;

 

(2)         second, to set aside an amount which the person managing the
liquidation reasonably determines to be appropriate to provide for contingent or
unliquidated liabilities of the Company;

 

(3)         third, to pay to Members proportionately, based on the amount
thereof owed each Member, the unreturned Capital Contributions of the Members;
and

 

(4)         fourth, to make distributions to Members in accordance with their
respective ownership interests in the Company.

 

Liquidation of the Company’s assets may be delayed for such time as the person
managing the liquidation considers appropriate to realizing the fair value of
the assets. If provision is made for liabilities in accordance with paragraph
(2) above, any amounts remaining after those liabilities are satisfied or, in
the judgment of the person managing the liquidation, become unlikely of being
asserted shall be distributed as contemplated by paragraphs (3) and (4) above.

 

 7

 

  

ARTICLE 8.
MEMBERSHIP INTERESTS

 

8.1           Membership Interest Certificates.

 

(A)         The Members hereby elect to opt in to Article 8 of the Delaware
Uniform Commercial Code. Accordingly, all ownership interests of the Members in
the Company (“Membership Interests”) under this Agreement shall be treated as
securities under Delaware Uniform Commercial Code § 8-103(c) and will be
certificated within the meaning of § 18-702(c) of the LLC Act and Article 8 of
the Delaware Uniform Commercial Code. Notwithstanding any other provision to
this Agreement, this election may not be revoked or changed without the consent
of the Mezzanine Lender until Final Payment (as defined in the Mezzanine Loan
Agreement). A Membership Interest will be evidenced by a certificate of interest
issued by the Company in substantially the form set forth in Exhibit B to this
Agreement (each, a “Membership Interest Certificate”). Each Membership Interest
is a “security” and each Membership Interest Certificate is a “certificated
security” (as that term is defined in Article 8 of the Delaware Uniform
Commercial Code), and each Membership Interest in the Company and each
Membership Interest Certificate is governed by (i) Article 8 of the Delaware
Uniform Commercial Code and (ii) Article 8 of the Uniform Commercial Code of any
other applicable jurisdiction that now or hereafter substantially includes the
1994 revisions of Article 8 thereof as adopted by the American Law Institute and
the National Conference of Commissioners on Uniform State Laws and approved by
the American Bar Association on February 14, 1995. The Company shall issue to
each Member a Membership Interest Certificate evidencing the Membership Interest
issued to such Member.

 

(B)         The Company shall maintain a register showing each Member’s name,
address, and ownership interest in the Company. The Company shall treat such
register as definitive and binding for all purpose, and only those persons so
registered as Members shall have the rights of Members. The Company and any
agent of the Company may treat the Member in whose name any Membership Interest
Certificate is registered on the register maintained by the Company as the owner
of the related Membership Interest for the purpose of receiving distributions
made by the Company and for all other purposes whatsoever, and the Company shall
not be affected by notice to the contrary.

 

(C)         If any mutilated Membership Interest Certificate is surrendered to
the Company, or if the Company receives evidence to its satisfaction of the
destruction, loss or theft of any Membership Interest Certificate and there is
delivered to the Company such security or indemnity as may be required by the
Company to save it harmless, then, in the absence of notice to the Company that
such Membership Interest Certificate has been acquired by a bona fide purchaser,
the Company shall execute and deliver, in exchange for or in lieu of any such
mutilated, destroyed, lost or stolen Membership Interest Certificate, a new
Membership Interest Certificate of like effect to the mutilated, destroyed, lost
or stolen Membership Interest Certificate. Upon the issuance of any new
Membership Interest Certificate under this Section 8.1(C), the Company may
require the payment of a sum sufficient to cover any tax or other governmental
charge that may be imposed in relation thereto and any other expenses (including
the fees and expenses of the Company) connected therewith. Any duplicate
Membership Interest Certificate issued pursuant to this Section 8.1(C) shall
constitute complete and indefeasible evidence of membership in the Company, as
if originally issued, whether or not the lost, stolen, or destroyed Membership
Interest Certificate shall be found at any time.

 

 8

 

 

(D)         A Member may transfer its Membership Interest, or a part of such
Membership Interest, only by delivering to the Company the Membership Interest
Certificate representing the Membership Interest to be transferred, properly
endorsed for transfer or accompanied by appropriate instrument of transfer duly
executed. Until Final Payment (as defined in the Mezzanine Loan Agreement),
transfer of a Membership Interest will be subject to the restrictions in the
Mezzanine Loan Agreement and the Membership Interest may be transferred only as
allowed by such restrictions of the Mezzanine Loan Agreement. Upon receipt of
same the Company shall make an appropriate entry of the transfer in the register
described in Section 8.1(B) and shall issue to the transferee a new Membership
Interest Certificate representing the Membership Interest that is transferred.
If less than the entire Membership Interest represented by a Membership Interest
Certificate has been transferred, the Company also shall issue to the transferor
a new Membership Interest Certificate representing the portion of the Membership
Interest that has not been transferred. No transfer of a Membership Interest
shall be effective until (a) the Company has received the Membership Interest
Certificate, properly endorsed for transfer or accompanied by appropriate
instrument of transfer duly executed, and (b) the Company has made the register
entry. All Membership Interest Certificates surrendered for transfer shall be
canceled by the Company.

 

8.2           Compliance with Securities Laws.

 

Each Member represents and warrants to the other Members and the Company that as
of the date of this Agreement:

 

(1)         It has acquired its Membership Interest for investment solely for
its own account and with the intention of holding such Membership Interest for
investment, without any intention of participating directly or indirectly in any
distribution of any portion of such Membership Interest and without the
financial participation of any other person in acquiring such Membership
Interest.

 

(2)         It is aware that its Membership Interest has not been registered
under the Securities Act of 1933, as amended, or applicable state securities
laws, if any, in reliance upon the exemption contained in those laws. It
understands and acknowledges that its representations and warranties contained
in this Section 8.2(2) are being relied upon by the other Members and the
Company as the basis for the exemption from the registration requirements of the
Securities Act of 1933, as amended, and applicable state securities laws, if
any, in connection with the issuance of its Membership Interest. It further
acknowledges that the Company has no obligation (i) to recognize any transfer or
encumbrance of all or any part of its Membership Interest unless and until the
provisions of this Agreement have been fully satisfied or (ii) to register its
Membership Interest pursuant to the Securities Act of 1933, as amended, or any
state securities laws.

 

(3)         It recognizes that a legend reflecting the restrictions imposed upon
the transfer and encumbrance of its Membership Interest under the Securities Act
of 1933, as amended, and state securities laws has been placed on the Membership
Interest Certificate evidencing its Membership Interest. It will comply with the
restrictions imposed by such legend, as well as all other restrictions on
transfer or encumbrance of its Membership Interest imposed by this Agreement. It
will not transfer or encumber, or offer for transfer or encumbrance, its
Membership Interest in violation of the restrictions imposed by the Securities
Act of 1933, as amended, or any applicable state securities laws or any of the
provisions of this Agreement.

 

ARTICLE 9.
APPROVAL OF FINANCING

 

9.1           Approval of Financing.

 

(A)         The Members hereby authorize the Company to take such actions as any
officer of the Company determines is appropriate (i) to obtain the Construction
Loan and to allow the Sole Member to obtain the Mezzanine Loan and to enter into
the Construction Financing Documents to which the Company is a party on terms as
any officer of the Company may conclude are appropriate, (ii) to execute and
deliver such Construction Financing Documents (including loan agreements,
promissory notes, deeds of trust, security agreements, assignments and
collateral assignments, assignments of rents and leases, notices, affidavits,
proxies and other documents, instruments, agreements, certificates and consents)
as are required of the Company by the Construction Lender or the Mezzanine
Lender or as any officer of the Company otherwise considers necessary,
appropriate or desirable to effectuate the Construction Loan and/or the
Mezzanine Loan, (iii) to encumber, as security for the Construction Loan, the
Land and the Project and any other property of the Company as required by the
Construction Lender or as any officer of the Company otherwise considers
necessary, appropriate or desirable to effectuate the Construction Loan and (iv)
to perform the obligations of the Company, and to allow the Sole Member to
perform its obligations, under the Construction Financing Documents.

 



 9

 

 

(B)         The Members further authorize any officer of the Company, acting on
behalf of the Company, (i) to negotiate definitive terms of the Construction
Financing Documents, (ii) to execute and deliver such Construction Financing
Documents to which the Company is a party (including loan agreements, promissory
notes, deeds of trust, security agreements, assignments and collateral
assignments, assignments of rents and leases, notices, affidavits, proxies and
other documents, instruments, agreements, certificates and consents) as are
required of the Company by the Construction Lender or the Mezzanine Lender or as
any officer of the Company otherwise considers necessary, appropriate or
desirable to effectuate the Construction Loan and/or the Mezzanine Loan, (iii)
to encumber, as security for the Construction Loan, the Property and any other
property of the Company as required by the Construction Lender or as any officer
of the Company otherwise considers necessary, appropriate or desirable to
effectuate the Construction Loan and (iv) to cause the Company to perform its
obligations, and to allow the Sole Member to perform its obligations, under the
Construction Financing Documents.

 

9.2           Authorization to Pledge Membership Interests.

 

All owners of Membership Interests are authorized to pledge or assign such
Membership Interests to the Mezzanine Lender; such pledge or assignment may
include all voting, management and control rights and is not limited to economic
rights; and neither the exercise by Mezzanine Lender of any right or remedy
under the loan documents for the Mezzanine Loan, including, foreclosure against
the Membership Interest pledged to the Mezzanine Lender, nor the transfer to the
Mezzanine Lender or its successor or assign of title to any interests in such
Membership Interest pledged to the Mezzanine Lender, shall constitute a default
or breach.

 

ARTICLE 10.
SPECIAL LENDER RELATED PROVISIONS

 

10.1         Mezzanine Loan Related Provisions.

 

(A)         Notwithstanding any other provision of this Agreement to the
contrary, the provisions of this Section 10.1 (and Exhibit D incorporated
herein) are intended to and shall supersede and take priority over any other
provision of this Agreement, including any future amendment entered into without
the prior written consent of the Mezzanine Lender in its sole discretion, unless
doing so would violate the terms of the Construction Loan. Without limiting the
foregoing, any other provision of this Agreement which is inconsistent with any
provision of this Section 10.1 (and Exhibit D incorporated herein) shall be null
and void and of no force or effect to the extent of such inconsistency, unless
doing so would violate the terms of the Construction Loan.

 

(B)         Until Final Payment (as defined in the Mezzanine Loan Agreement),
the Company shall comply with the requirements set out in Exhibit D to this
Agreement, unless otherwise approved by the Mezzanine Lender. Exhibit D is
hereby incorporated by reference into this Section 10.1(B) as if set forth in
full at this point. Terms defined in the Mezzanine Loan Agreement have the
respective meanings assigned in the Mezzanine Loan Agreement when used as
defined terms in Exhibit D, even if otherwise defined for other purposes
elsewhere in this Agreement.

 

 10

 

  

(C)         Until Final Payment (as defined in the Mezzanine Loan Agreement),
any amendment or waiver of the provisions of Sections 4.1(B), 4.2(D), 4.3, 6.1,
7.1, 8.1 or this Section 10.1 must be approved by the Mezzanine Lender, and any
amendment or waiver of those provisions not approved by the Mezzanine Lender
will be null and void. In addition, unless otherwise approved by the Mezzanine
Lender, until Final Payment (as defined in the Mezzanine Loan Agreement), the
Company may not change its election to have the Membership Interests be
“certificated securities” governed by Article 8 of the Delaware Uniform
Commercial Code as provided in Section 8.1. Approval by the Mezzanine Lender
under this Section 10.1 will be effective only if it is in writing.

 

(D)         The Mezzanine Lender is a third-party beneficiary of this Section
10.1. The Sole Member and the Company hereby stipulate and agree that the
Mezzanine Lender has relied on the terms of Sections 4.1(B), 4.2(D), 4.3, 6.1,
7.1, 8.1 and this Section 10.1 (and Exhibit D incorporated therein) in making
the Mezzanine Loan and that the rights of the Mezzanine Lender hereunder have
fully vested.

 

10.2         Construction Loan Related Provisions.

 

For so long as the Construction Loan remains unpaid, the Company shall comply
with the requirements set out in Exhibit E to this Agreement, unless otherwise
approved by the Construction Lender. Exhibit E is hereby incorporated by
reference into this Section 10.2 as if set forth in full at this point. Terms
defined in the Construction Loan Agreement have the respective meanings assigned
in the Construction Loan Agreement when used as defined terms in Exhibit E, even
if otherwise defined for other purposes elsewhere in this Agreement. For so long
as the Construction Loan remains unpaid, any amendment or waiver of the
provisions of this Section 10.2 must be approved by the Construction Lender, and
any amendment or waiver of those provisions not approved by the Construction
Lender will be null and void. The Construction Lender is a third-party
beneficiary of this Section 10.2. The Sole Member and the Company hereby
stipulate and agree that the Construction Lender has relied on the terms of this
Section 10.2 in making the Construction Loan and that the rights of the
Construction Lender hereunder have been fully vested.

 

ARTICLE 11.
MISCELLANEOUS

 

11.1         Amendment.

 

Any amendment of this Agreement will require the approval of all Members.
Approval of an amendment by a Member will be effective only if it is in writing.

 

11.2         Notices.

 

All notices and other communications under this Agreement will be effective only
if in writing. Notices and other communications under this Agreement will be
deemed to have been given when actually delivered by hand, mail, courier service
or fax, e-mail or other means of electronic facsimile transmission, or when
delivery is attempted and rejected, at the address designated by the applicable
party or, in the case of the Company, at its principal place of business. Until
changed, the address for notice to Sole Member is as listed on the signature
page of this Agreement. In the event of admission of a new Member, the Member
shall provide the Company and each other Member with its address for notices and
other communications under this Agreement. If a notice is sent by electronic
transmission (including fax or e-mail), confirmation of transmission generated
by the sender’s equipment will be prima facie evidence of receipt.

 

 11

 

  

11.3         Duplicate Originals.

 

Any number of counterparts of this Agreement may be executed. Each counterpart
will be deemed to be an original instrument and all counterparts taken together
will constitute one agreement.

 

11.4         Creditors Not Benefited.

 

Subject to Article 10, nothing contained in this Agreement will benefit any
creditor of a Member or of the Company. No creditor of a Member or of the
Company may require a Capital Contribution to be solicited or a distribution to
be made by the Company, nor may any creditor of a Member or of the Company
enforce the obligation of a Member under this Agreement. Establishment of
reserves is for the benefit of the Members only, and no creditor of the Company
may require funding of any such reserves, nor may any creditor of the Company
access such reserves, except through levy against the Company’s property in
collection of a judgment as otherwise allowed by law. The Members may elect to
reduce any Company reserves at any time, regardless of claims then outstanding
against the Company, subject only to limitations imposed by law that cannot be
altered by a provision like this Section 11.4.

 

11.5         Limited Liability Company Agreement.

 

This Agreement is the limited liability company agreement of the Company (within
the meaning of the LLC Act) to the exclusion of any other writings. Without
limitation, this Agreement amends and restates the Original Agreement, and it
supersedes the Original Agreement in its entirety.

 



BR ArchCo Morehead Mezz, LLC, Address: 712 Fifth Avenue, 9th Floor a Delaware
limited liability company   New York, New York 10019       By: BR ArchCo
Morehead JV, LLC, a Delaware limited liability company, its Sole Member Fax:
(646) 278 – 4220     Capital Contribution:  $17,955,556   By: BR Morehead JV
Member, LLC,       a Delaware limited liability company,         its Manager    
            By:     Bluerock Special Opportunity + Income        
           Fund II, LLC, a Delaware limited liability        
           company, its Manager                   By:  BR SOIF II Manager, LLC,
          a Delaware limited liability company,           its Manager          
            By: /s/ Jordan Ruddy           Name:  Jordan Ruddy           Title:
Authorized Signatory    



 

 

 12

 

Acknowledgement of Withdrawing Member

 

Withdrawing Member is executing this Amended and Restated Limited Liability
Company Agreement of BR ArchCo Morehead, LLC for the sole purpose of
acknowledging that Withdrawing Member has transferred its membership interest in
the Company (representing 100% of the membership interest in the Company) to
Sole Member and has withdrawn as a member of the Company.



 



BR ArchCo Morehead JV, LLC,

a Delaware limited liability company  

 



By: BR Morehead JV Member, LLC, a Delaware limited liability company, its
Manager         By:    Bluerock Special Opportunity + Income Fund II,
          LLC, a Delaware limited liability company, its           Manager  



 

  By: BR SOIF II Manager, LLC,     a Delaware limited liability company,     its
Manager  

 

  By: /s/ Jordan Ruddy     Name: Jordan Ruddy     Title: Authorized Signatory  





 

 13

 

 

Exhibit A

 

Description of Land 


 

Lying and being in the City of Charlotte, Mecklenburg County, North Carolina and
more particularly described as:

 

PARCEL 1

 

BEGINNING at a point located at the intersection of the southern margin of the
right-of-way of West Morehead Street and the eastern margin of the right-of-way
of South Summit Avenue, thence from said Beginning point and with the eastern
margin of the right-of-way of South Summit Avenue S. 11-45 W. 220.0 ft. to an
iron located beneath the pavement in the northern margin of the Piedmont and
Northern Railroad right-of-way; thence with said right-of-way in two courses and
distances as follows: (1) S. 78-15 E. 83.45 ft. to a point; (2) with the arc of
a circular curve to the left having a radius of 465.84 ft., a chord bearing and
distance of N. 85-54-16 E. 254.39 feet and an arc distance of 257.66 ft. to an
iron located beneath the pavement in the western margin of a paved 20 ft. alley
way; thence with the western margin of said alley way N. 03-10-25 W. 195.17 ft.
to an iron pipe located in the southern margin of the right-of-way of West
Morehead Street; thence with said margin of West Morehead Street and with the
arc of a circular curve to the right having a radius of 1263.11 ft., a chord
bearing and distance of N. 85-56-55 W. 280.50 ft. and an arc distance of 281.08
ft. to the point and place of BEGINNING; containing 1.5544 acres; as shown on a
survey by R. B. Pharr & Associates, P.A., dated October 4, 1999, and being Lot 1
in Block D of Wesley Heights as shown on a map recorded in Map Book 3 at Page
540 in the Office of the Register of Deeds for Mecklenburg County, North
Carolina.

 

PARCEL 2

 

BEGINNING at an iron stake in the easterly margin of South Summit Avenue and the
southerly margin of the P. and N. right of way, said point of beginning being S.
11-45 W. 245 feet from the southerly margin of West Morehead Street, thence,
along the easterly margin of South Summit Avenue S. 11-45 W., 145 feet to a
point in the northerly margin of Bryant Street; thence, along the northerly
margin of Bryant Street, S. 78-15 E. 84.69 feet, to an iron stake and a point of
curve; thence, with the arc of a circular curve to the left of radius of 1146.28
feet, a distance of 333.11 feet, to an iron stake in the northerly margin of
Bryant Street and the westerly margin of a twenty foot alley; thence, with the
westerly line of said alley N. 12-57 W. 183.51 feet to a point in the westerly
margin of said alley and southerly margin of P. and N. right of way; thence,
along the southerly margin of said right of way and with the arc of a circular
curve to the right of radius 490.84 feet, a distance of 247.64 feet, to a point
on curve on said right of way; thence, along the southerly margin of P. and N.
right of way N. 78-15 W., 101.59 feet to the point of BEGINNING, said lot being
designated as Lot 2, Block D, Wesley Heights, as shown in Map Book 3, Page 540,
of the Mecklenburg County Public Registry, North Carolina.

 

PARCEL 3

 

BEGINNING at a #4 rebar located on the northern margin of Bryant Street at the
southeast corner of the property of Southern Apartment Group-49, LLC (Deed Book
28056, Page 975); thence N. 12-57-00 W. 183.51’ to a #4 rebar; thence along a
curve to the right, with a radius of 490.84’, an arc of 10.07’, and bearing and
chord of S 70-09-42 W. 10.07’, to a computed point; thence S. 12-57-00 E.
186.09’ to a computed point, located on the northern margin of Bryant Street;
thence with the northern margin of Bryant Street, along a curve to the left,
with a radius of 1146.28’, an arc of 10.09’, and bearing and chord of S.
84-50-51 W. 10.09’ to the point and place of BEGINNING, containing 0.042 acres,
more or less.

 

 Exhibit A 

 

 

PARCEL 4

 

BEGINNING at a nail in the Eastern margin of S. Summit Avenue, said point being
located S. 11-45-00 W. 220.00’ from a nail in the sidewalk located at the
intersection of the Eastern margin of S. Summit Avenue and the Southern margin
of West Morehead Street; thence running with Lot #1, Block D, Map Book 3, Page
540 (Mecklenburg County Registry) S. 78-15-00 E. 83.45’ to a point; thence
continuing with Lot #1, along a curve to the left having a radius of 465.84’, an
arc length of 257.66’, a chord of 254.39’ and bearing of N. 85-52-47 E. to an
old iron pipe; thence S. 06-46-31 E. 26.14’ to a #4 rebar located at the
northeasternmost corner of Lot #2-A, Map Book 3, Page 540; thence with the
Northern boundary line of said Lot #2-A, along a curve to the right having a
radius of 490.84’, an arc length of 247.63’, a chord of 245.01’ and a bearing of
S. 85-12-08 W. to a point; thence continuing with Lot #2-A, N. 78-15-00 W.
101.59’ to a nail along the Eastern margin of S. Summit Avenue; thence with the
margin of S. Summit Avenue, N. 11-45-00 E. 25.00’ to the point and place of
BEGINNING, containing 0.201 acres, more or less, as shown on a survey by Robert
J. Dedmon Dated February 6, 2013.

 

PARCEL 5

 

TOGETHER WITH an easement for egress, ingress and regress from the alley
described in instrument recorded in Book 11924, Page 614, Mecklenburg County
Public Registry.

 

THE ABOVE PARCELS BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

BEGINNING at a nail in the sidewalk at the Northeast margin of Bryant Street and
South Summit Avenue, said beginning point being located S 78-46-00 E, 50.22’
from a nail in the sidewalk located at the Northwest margin of Bryant Street and
South Summit Avenue; thence from said beginning point, with the Eastern margin
of S Summit Ave, N 11-45-00 E 390.00’ to a nail in the sidewalk, Southeast
margin of S Summit Ave and West Morehead Street; thence with the Southern margin
of W Morehead St, along a curve to the left, with a radius of 1263.11’, an arc
of 281.08’, and a bearing & chord of S 86-02-44 E, 280.50’ to a 3/4" pipe;
thence leaving said margin of W Morehead St, and running with an old alleyway S
03-10-25 E 195.06’ to an old iron; thence S 06-46-31 E 26.14’ to a #4 rebar,
corner of abandoned alleyway; thence with abandoned alleyway, along a curve to
the left, with a radius of 490.84’, an arc of 10.07’, and bearing and chord of S
70-09-42 W, 10.07’, to a #4 rebar; thence S 12-57-00 E 186.09’ to a #4 rebar,
located on the Northern margin of Bryant St; thence with the Northern margin of
Bryant St, along a curve to the right, with a radius of 1146.28’, an arc of
10.09’, and bearing and chord of S 84-50-51 W, 10.09’ to a #4 rebar; thence
along a curve to the right, with a radius of 1146.28’, an arc of 333.11’, and
bearing and chord of N 86-34-31 W, 331.94’ to a nail; thence N 78-15-00 W,
84.69’ to the point and place of BEGINNING, containing 3.158 acres, more or
less.

 

Exhibit A-2 

 

 

Exhibit B

 

Form of Membership Interest Certificate

 

BR ArchCo MOrehead, LLC,
A Delaware Limited Liability Company

 

membership Interest Certificate #____

 

THIS membership INTEREST CERTIFICATE AND THE membership INTEREST REPRESENTED
HEREBY ARE SUBJECT TO THE PROVISIONS OF THE AMENDED AND RESTATED LIMITED
LIABILITY COMPANY AGREEMENT OF THE COMPANY IN ALL RESPECTS.

 

TRANSFER OF THE membership INTEREST REPRESENTED BY THIS membership INTEREST
CERTIFICATE IS SUBJECT TO RESTRICTIONS AS PROVIDED ON THE REVERSE OF THIS
membership INTEREST CERTiFICATE.

 

This certifies that _____________________________________________ is the owner
of a membership interest in BR ArchCo Morehead, LLC (the “Company”),
representing a ____% membership interest, subject to the terms of the Amended
and Restated Limited Liability Company Agreement, dated ______________, 201___,
for the Company, as the same may be amended from time to time in accordance with
its terms (the “LLC Agreement”). [INSERT IF THIS CERTIFICATE REPRESENTS 100% OF
MEMBERSHIP INTERESTS: The membership interest represented hereby consists of all
capital, profits, distributions, rights to vote and act as a member or manager
and all other rights and privileges of ownership or membership in the Company.]

 

The membership interest represented hereby is a certificated security within the
meaning of Uniform Commercial Code § 8-102(a)(4) for purposes of, and governed
by, (i) Article 8 of the Uniform Commercial Code (including section 8 102(a)(15)
thereof) as in effect in from time to time in the State of Delaware, and (ii)
Article 8 of the Uniform Commercial Code of any other applicable jurisdiction
that now or hereafter substantially includes the 1994 revisions of Article 8
thereof as adopted by the American Law Institute and the National Conference of
Commissioners on Uniform State Laws and approved by the American Bar Association
on February 14, 1995. This Membership Interest Certificate and the membership
interest represented hereby are transferrable only on the books of the Company
upon surrender of this Membership Interest Certificate and authority for
transfer, as provided below. The Company may recognize and treat the registered
holder of this Membership Interest Certificate as the true owner of the
membership interest in the Company represented hereby for all purposes.

 

The membership interest represented by this Membership Interest Certificate may
be transferred, sold, assigned or otherwise disposed of by the holder thereof
only in accordance with the provisions of the LLC Agreement and applicable law.
This Membership Interest Certificate, when coupled with an assignment in the
form set forth on the reverse hereof or otherwise sufficient to convey an
interest in the Company, duly executed and naming an assignee, may be deposited
with the Company and upon such deposit shall constitute direction by the
registered owner of this Membership Interest Certificate to the Company to
register the change of ownership of the membership interest evidenced hereby to
such assignee and to issue a new certificate reflecting such change of ownership
to such assignee.

 

The Company has caused this Membership Interest Certificate to be issued on the
date stated below.

 

Date of Issuance: _________________ BR ArchCo Morehead, LLC,   a Delaware
limited liability company       By:       Name:  Jordan Ruddy  
Title:    President and Treasurer

 

 

 

 

THE MEMBERSHIP INTEREST HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR ANY OTHER SECURITIES LAWS. THE MEMBERSHIP INTEREST MAY NOT
BE SOLD OR OFFERED FOR SALE (WITHIN THE MEANING OF ANY SECURITIES LAW) UNLESS A
REGISTRATION STATEMENT UNDER ALL APPLICABLE SECURITIES LAWS WITH RESPECT TO THE
MEMBERSHIP INTEREST IS THEN IN EFFECT OR AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THOSE LAWS IS THEN APPLICABLE TO THE MEMBERSHIP INTEREST. IN
ADDITION, THE MEMBERSHIP INTEREST MAY NOT BE TRANSFERRED OR ENCUMBERED EXCEPT
UPON SATISFACTION OF THE PROVISIONS OF THE AMENDED AND RESTATED LIMITED
LIABILITY COMPANY AGREEMENT OF THE COMPANY.

 

THE MEMBERSHIP INTEREST REPRESENTED HEREBY IS SUBJECT TO THE PROVISIONS OF: (I)
THE LLC AGREEMENT, WHICH, AMONG OTHER THINGS, RESTRICTS THE TRANSFER OF SUCH
MEMBERSHIP INTEREST; (II) A SECURITY AGREEMENT AND PLEDGE OF OWNERSHIP INTERESTS
IN PROJECT OWNER DATED _______________, 201___ (“SECURITY AGREEMENT”) WHICH,
AMONG OTHER THINGS, GRANTS A SECURITY INTEREST IN THIS CERTIFICATE AND THE
MEMBERSHIP INTEREST REPRESENTED HEREBY; AND (III) AN IRREVOCABLE PROXY AGREEMENT
DATED _______________, 201___ GRANTING CERTAIN RIGHTS AND POWERS WITH RESPECT TO
THE MEMBERSHIP INTEREST REPRESENTED HEREBY (THE “PROXY AGREEMENT”, AND
COLLECTIVELY WITH THE LLC AGREEMENT AND THE SECURITY AGREEMENT, THE
“AGREEMENTS”). MEMBER HEREBY ACKNOWLEDGES THAT IT HAS RECEIVED COPIES OF AND IS
FAMILIAR WITH THE AGREEMENTS. COPIES OF THE AGREEMENTS MAY BE OBTAINED FROM THE
COMPANY UPON REQUEST OF THE HOLDER OF THIS CERTIFICATE AT ANY TIME. BY
ACCEPTANCE OF THIS CERTIFICATE, AND AS A CONDITION TO BEING ENTITLED TO ANY
RIGHTS AND/OR BENEFITS OF THE MEMBERSHIP INTEREST EVIDENCED HEREBY, THE HOLDER
OF THIS CERTIFICATE DOES HEREBY AND SHALL BE DEEMED TO AGREE TO AND SHALL BE
BOUND BY ALL THE TERMS, CONDITIONS AND PROVISIONS OF THE AGREEMENTS.

 

FOR VALUE RECEIVED, the undersigned,
__________________________________________________, a
___________________________, the registered holder (“Holder”) of the MEMBERSHIP
INTEREST CERTIFICATE NUMBER __ (the “Certificate”), does hereby sell, assign,
transfer, convey, and deliver unto:

________________________________________________, a ____________________, and
its successors and assigns (“Assignee”), the Certificate and the membership
interest in the Company evidenced by the within Certificate, and does hereby
irrevocably constitute and appoint ____________________________________________
as attorney-in-fact to transfer said Certificate and membership interest on the
books of the Company, with the full power of substitution in the premises.

Dated as of: ____________________

 





        a           By:     Its  

 

 

Exhibit B-2 

 

 

Exhibit C

 

Company Officers

 

Jordan Ruddy President and Treasurer     Michael Konig Vice President and
Secretary     Neil Brown Vice President     Dorrie Green Vice President

 

 

 

 

Exhibit D

 

Mezzanine Loan SPE Provisions

 

A.         Terms defined in the Mezzanine Loan Agreement have the respective
meanings assigned in the Mezzanine Loan Agreement when used as defined terms in
this Exhibit D, even if otherwise defined for other purposes elsewhere in this
Agreement.

 

B.           The following provisions are intended to assure that Project Owner
is and will continue to be single purpose, bankruptcy remote entity whose assets
and liabilities are separate from those of any other person, and Mezzanine
Lender and the Company hereby stipulate and agree that Mezzanine Lender has
relied thereon in evaluating the risks associated with the Mezzanine Loan and
extending credit on the terms set forth in the Mezzanine Loan Agreement and the
other Loan Documents for the Mezzanine Loan. Without Mezzanine Lender’s consent,
the Company will not take, or have authority to take, any of the following
actions (except if and to the extent required or expressly permitted in the
Mezzanine Loan Agreement and the other Loan Documents for the Mezzanine Loan):

 

(1)         Admitting a member to, or Transferring any interest in, Company;

 

(2)         Accepting any Capital Contributions except as permitted in Section
5.8 of the Mezzanine Loan Agreement;

 

(3)         Entering into, amending, waiving or otherwise modifying or
terminating any Material Agreement;

 

(4)         Changing, waiving, or deviating from the Development Budget, the
Construction Schedule, or the Plans and Specifications;

 

(5)         Paying or distributing funds or incurring expenses or other
obligations except pursuant to the Mezzanine Loan Agreement and the other Loan
Documents for the Mezzanine Loan and the Senior Loan Documents and as provided
for in the then-current Budget;

 

(6)         Entering into, modifying, terminating, or waiving any material
provision of any agreement for the provision of goods or services involving the
expenditure of more than $125,000.00 for any single item or series of related
items or $400,000.00 in the aggregate, regardless of the amount of any
individual item comprising such total, in any period of twelve consecutive
months, unless otherwise approved in the Budget;

 

(7)         Acquiring, selling, transferring or exchanging any real or personal
property, except pursuant to the Development Budget and the disposition of
personal property excluded from the definition of “Transfer” in the Mezzanine
Loan Agreement;

 

 

 

 

(8)         (a) instituting proceedings to be adjudicated bankrupt or insolvent
or consenting to the institution of bankruptcy or insolvency proceedings; (b)
filing a petition seeking, or consenting to, reorganization or relief under any
applicable federal or state law relating to bankruptcy; (c) consenting to the
appointment of a receiver, liquidator, assignee, trustee, sequestrator (or other
similar official); (d) making any assignment for the benefit of creditors; (e)
admitting in writing the inability to pay debts generally as they become due;
(f) dissolving; (g) amending its organizational documents; (h) committing or
allowing to occur any default under the Senior Loan Documents or any other
Material Agreement; (i) upon the commencement of a bankruptcy proceeding by or
against the Company or the Sole Member, seeking a stay or otherwise seeking
pursuant to Section 105 or any other provision of the Bankruptcy Code or any
other debtor relief law (whether statutory, common law, case law, or otherwise)
of any jurisdiction whatsoever, now or hereafter in effect, that may be or
become applicable, to stay, interdict, condition, reduce, or inhibit Mezzanine
Lender’s ability to enforce any of Mezzanine Lender’s rights under a Guaranty
given in respect of the Mezzanine Loan against the applicable Guarantor or under
the Environmental Indemnity given in respect of the Mezzanine Loan against any
Indemnitor; or (j) taking any action in furtherance of any of the foregoing;

 

(9)         Taking any other action that would make it impossible to continue
operating in the ordinary course of business as provided in the Mezzanine Loan
Agreement and the other Loan Documents for the Mezzanine Loan;

 

(10)        Dissolving;

 

(11)        Owning any asset other than (a) the Project and (b) incidental
personal property related to the development or operation of the Property;

 

(12)        Engaging in any business other than the ownership, management, and
operation of the Property and related activity;

 

(13)        Granting or permitting any Lien, or incurring any Indebtedness,
secured or unsecured, direct or contingent;

 

(14)        Causing or allowing any Indebtedness or other obligations of any
kind whatsoever to be secured (senior, subordinate or pari passu) by the
Property, except the Senior Loan;

 

(15)        Making any loans or advances to any Person (including any
shareholder, partner, principal, member or Affiliate of Company or any
Guarantor);

 

(16)        Paying or permitting to be paid its own liabilities and obligations
from any source other than its own funds, except for payments made by a
Guarantor, or paying from its own funds the liabilities and obligations of any
Affiliate or any other Person, except as expressly permitted or required in the
Mezzanine Loan Documents or the Senior Loan Documents;

 

(17)        Making any distributions to the Member that would cause it to become
insolvent;

 

(18)        Failing to preserve its existence and limited liability company
status and its authority or qualification to do business under the laws of any
state or jurisdiction in which it is required to be qualified, or amending,
modifying or otherwise changing its certificate of formation, limited liability
company agreement or other organizational or governing documents to delete or
modify any of the provisions of Article 10 of this Agreement or this Exhibit D
or otherwise adversely affect the status of Company as a single purpose, single
asset “bankruptcy remote” entity;

 

(19)        Failing to maintain books and records and bank accounts separate
from those of its Affiliates, including its general partners, principals and
members, or any other Person;

 

Exhibit D-2 

 

  

(20)        Failing to maintain separate financial statements which show its
assets and liabilities separate and apart from those of any Affiliate or any
other Person or include any assets or liabilities of any Affiliate or any other
Person; provided that the Company may also be included in the consolidated
statements of any of its Affiliates where required by GAAP, so long as such
financial statements contain a footnote clearly stating that Company are
separate legal entities and that its assets are not available to satisfy the
debts or obligations of any other Person;

 

(21)        Identifying itself as a division or a part of any Affiliate or other
Person or otherwise failing to (a) hold itself out as a legal entity separate
and distinct from any other Affiliate or other Person, (b) correct any known
misunderstanding regarding its status as a separate entity, (c) conduct its
business in its own name or (iv) utilize separate stationery, invoices and
checks from any other Person;

 

(22)        Failing to file its own tax and informational returns unless the
Company shall be ignored for federal income tax purposes, as provided in
§ 301.7701-2 of the Treasury Regulations;

 

(23)        Making any distribution or payment to Affiliates except as
reasonable consideration for benefits provided and which in either case causes
it not to maintain adequate capital for the normal obligations of a business of
its size and character and in light of its contemplated operations, except as
expressly permitted or required in the Mezzanine Loan Agreement and the other
Loan Documents for the Mezzanine Loan or the Senior Loan Documents;

 

(24)        Seeking directly or through any principal, member or Affiliate the
dissolution or winding up, in whole or in part, of Company or the Sole Member;

 

(25)        Entering into any transaction of merger or consolidation, acquiring
by purchase or otherwise all or substantially all of the obligations, business
or assets of, or any stock or beneficial ownership of, any other Person or
permitting any other Person to acquire any obligations, business or assets of
the Company, except as permitted by the Mezzanine Loan Agreement;

 

(26)        Commingling the funds and other assets or liabilities of Company
with those of any principal, member, Affiliate or any other Person;

 

(27)        Failing to maintain its assets in such a manner that it is costly or
difficult to segregate, ascertain or identify its individual assets from those
of any Affiliate or any other Person;

 

(28)        Failing to observe any legal or customary formality regarding its
formation and continued existence;

 

(29)        Assuming the obligations of any other Person or pledging any of its
assets for the benefit of any other Person;

 

(30)        Holding itself, its assets or its creditworthiness out to be
responsible for the debts or obligations of any other Person;

 

(31)        Except as to the Mezzanine Lender and the Senior Lender, making any
representations to any Person to induce them to rely on the assets or the credit
of Company or any Affiliate;

 

Exhibit D-3 

 

  

(32)        Failing to maintain a sufficient number of employees in light of its
business operations;

 

(33)        Guarantying the payment or performance of any Indebtedness or other
obligation of any Affiliate or any other Person;

 

(34)        Failing to maintain title to its property and assets in its own
name, or holding any interest in the property or assets of any other Person;

 

(35)        Representing that any other Person owns an interest in any of its
property or assets;

 

(36)        Failing to allocate fairly and reasonably any overhead expenses
shared with any other Person, including office space and services performed by
employees; and

 

(37)        Receiving any cash, property or other consideration that has been
earned by or is payable to any other Person, except pursuant to written
assignment agreements on commercially reasonable terms entered into for adequate
consideration.

 

B.          Following are additional actions which would fundamentally change
the risks associated with the Mezzanine Loan and which Mezzanine Lender
evaluated and relied upon in extending credit on the terms set forth in the
Mezzanine Loan Agreement and the other Loan Documents for the Mezzanine Loan.
Without Mezzanine Lender’s consent, neither the Company nor Sole Member (as
applicable) will take, or has authority to take, any of the following actions
(except if and to the extent required or expressly permitted in the Loan
Documents):

 

(1)         Appointing, engaging or terminating any leasing agent, property
manager or real estate broker for the Project;

 

(2)         Entering into, amending, waiving or otherwise modifying or
terminating any Material Agreement;

 

(3)         Changing, waiving, or deviating from the Development Budget,
Construction Schedule, or Plans and Specifications (as the same may be amended
in accordance with the Mezzanine Loan Agreement);

 

(4)         Paying or distributing funds or incurring expenses or other
obligations except pursuant to the Mezzanine Loan Agreement and the other Loan
Documents for the Mezzanine Loan or the Senior Loan Documents and as provided
for in the then-current Budget;

 

(5)         Entering into, modifying, terminating, or waiving any material
provision of any agreement for the provision of goods or services involving the
expenditure of more than $125,000.00 for any single item or series of related
items or $400,000.00 in the aggregate, regardless of the amount of any
individual item comprising such total, in any period of twelve consecutive
months, unless otherwise approved in the Budget;

 

(6)         Acquiring, selling, transferring or exchanging any real or personal
property, except for the transfer of personal property having a fair market
value of less than $125,000.00 for any single item or series of related items or
$400,000.00 in the aggregate, regardless of the amount of any individual item
comprising such total, in any single transaction where replacement personal
property is being acquired in accordance with the then applicable Budget;

 

Exhibit D-4 

 

  

(7)         Entering into, amending, waiving or terminating any Leases, except
in compliance with Section 5.1.5 of the Mezzanine Loan Agreement;

 

(8)         Committing or allowing to occur and continue beyond the expiration
of any applicable notice or cure period any default under the Senior Loan or any
other Material Agreement;

 

(9)         Changing or modifying the insurance coverage for the Project that
would reduce coverage below the policy amounts and terms set forth in the
Insurance Requirements;

 

(10)        Expending, distributing, or applying insurance or condemnation
proceeds other than as required or permitted by the Mezzanine Loan Agreement or
required by the Senior Loan Documents;

 

(11)        “Opting out” of Article 8 of the Uniform Commercial Code or
modifying any provisions of the Company’s organizational documents relating to
its election to “opt in” to Article 8;

 

(12)        Selling the Project or any portion thereof prior to Final Payment;
or

 

(13)        Entering into any contract or agreement with or paying any fees,
compensation or other amounts to any Affiliate of Company, Sole Member or a
Guarantor or any of their shareholders, partners, principals or members that is
not expressly permitted under the Mezzanine Loan Agreement.

 

Exhibit D-5 

 

  

Exhibit E

 

Construction Loan SPE Provisions

 

Terms defined in the Construction Loan Agreement have the respective meanings
assigned in the Construction Loan Agreement when used as defined terms in this
Exhibit E, even if otherwise defined for other purposes elsewhere in this
Agreement. The Company:

 

(1)         will not own any asset other than (a) the Mortgaged Property and (b)
incidental personal property necessary for the operation of the Mortgaged
Property;

 

(2)         will not engage in any business other than the ownership,
construction, leasing, sale, management and operation of the Mortgaged Property;

 

(3)         will not enter into any contract or agreement with any member,
manager, general partner, principal or Affiliate of the Company or any Affiliate
thereof, except upon terms and conditions that are substantially similar to
those that would be available on an arm's length basis with third parties other
than an Affiliate;

 

(4)         will not incur any debt, secured or unsecured, direct or contingent
(including guaranteeing any obligation), other than (a) the Indebtedness and (b)
trade payables or accrued expenses incurred in the ordinary course of business
of owning, construction or operating the Mortgaged Property; no debt whatsoever
may be secured (senior, subordinate or pari passu) by the Mortgaged Property
except the Indebtedness;

 

(5)         will not make any loans to any third party (including any member,
manager, general partner, principal or Affiliate of the Company or a Guarantor);

 

(6)         will not distribute funds from the Company to its members to the
extent such distribution is either in violation of the Construction Loan
Agreement or has the known result of causing the Company to be insolvent;

 

(7)         will do all things necessary to preserve its existence and
organizational formalities, and will not amend, modify or otherwise change its
organizational documents in a manner which adversely affects the Company's
existence as a single purpose, single asset "bankruptcy remote" entity;

 

(8)         will conduct and operate its business as presently conducted and
operated;

 

(9)         will maintain books and records and bank accounts separate from
those of its Affiliates, including its members;

 

(10)        will be, and at all times will hold itself out to the public as, a
legal entity separate and distinct from any other entity (including any general
partner, principal, member or Affiliate thereof);

 

(11)        will file its own tax returns except to the extent that it is
required by law to file consolidated or group tax returns;

 

(12)        will not, nor will any member, principal or Affiliate, seek the
dissolution or winding up, in whole or in part, of the Company;

 

 

 

  

(13)        will not enter into any transaction of merger or consolidation, or
acquire by purchase or otherwise all or substantially all of the business or
assets of, or any stock or beneficial ownership of, any entity;

 

(14)        will not commingle the funds and other assets of the Company with
those of any member, manager, general partner, principal or Affiliate or any
other Person;

 

(15)        will maintain its assets in such a manner that it is not costly or
difficult to segregate, ascertain or identify its individual assets from those
of any Affiliate or any other Person;

 

(16)        will continue to observe all legal and customary formalities
regarding its formation;

 

(17)        will not hold itself out to be responsible for the debts and
obligations of any other Person; and

 

(18)        upon the commencement of a voluntary or involuntary bankruptcy
proceeding by or against the Company, the Company shall not seek a supplemental
stay or otherwise pursuant to 11 U.S.C. Section 105 or any other Debtor Relief
Law of any jurisdiction whatsoever, now or hereafter in effect, which may be or
become applicable, to stay, interdict, condition, reduce or inhibit the ability
of the Construction Lender to enforce any rights of the Construction Lender
against any guarantor or indemnitor of the Indebtedness or the Obligations or
any other party liable with respect thereto by virtue of any indemnity, guaranty
or otherwise.

 

Exhibit E-2 

 